Exhibit 10.55

ADDENDUM TO EMPLOYMENT AGREEMENT

MARK WESTPHAL

DECEMBER 9, 2008

WHEREAS, Michael Foods, Inc. (the “Company”) and the Executive have previously
entered into an Employment Agreement, dated as of July 1, 2008 (the
“Agreement”).

WHEREAS, the Company has also determined that it is in the Company’s best
interests and those of its stockholders that the Agreement be amended and
restated with the intent of ensuring that no payments or benefits hereunder are
subject to additional tax and other penalties under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”); and

WHEREAS, the Executive is willing to continue to serve the Company on the terms
and conditions set forth below;

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

Section 3 a. of the Agreement will be amended by changing the reference to
Section 11(b) to Section 10(b).

Section 3 c. v. of the Agreement will be amended by changing the reference to
Section 10(c) to Section 9(c).

Section 3 d. of the Agreement will be amended by changing the reference to
Section 11(b) to Section 10(b).

Section 5 c. of the Agreement will be amended by adding the following sentence
to the end of that section: “If the Executive is the prevailing party, any
reimbursement made under this Section 5(c) shall be made no later than the later
of (i) the end of the year in which the legal action, arbitration or other
proceeding is finally resolved, and (ii) the last day of the Executive’s taxable
year following the taxable year in which the expense was incurred.”

Section 8 a. of the Agreement will be amended by changing the reference to
Section 9 to Section 8, and by changing the reference to Section 9(a) to
Section 8(a). Section 8 a. of the Agreement will be also amended by adding the
following provision to the end of the section:

Unless the Executive shall have given prior written notice specifying a
different order to the Company of Payments to be reduced to achieve the Reduced
Amount, any Payments to be reduced hereunder shall be determined in a manner
that has the least economic cost to the Executive, on an after-tax basis, and,
to the extent the economic cost is equivalent, such Payments shall be reduced in
the inverse



--------------------------------------------------------------------------------

order of when the Payments would have been made to the Executive until the
reduction specified herein is achieved. The Executive may specify the order of
reduction of the Payments to the extent that doing so does not directly or
indirectly alter the time or method of payment of any amount that is deferred
compensation subject to (and not exempt from) Section 409A of the Code.

Section 8 b. of the Agreement will be amended by changing the reference to
Section 9 to Section 8, and by changing the reference to Section 9(c) to
Section 8(c). Additionally, Section 8 b. of the Agreement shall be further
amended as follows:

(i) “, the manner in which Payments are to be reduced, if applicable, pursuant
to Section 8(a),” shall be added following the language “the amount of such
Gross-Up payment”;

(ii) The word “determination” following the language “and the assumptions to be
utilized in arriving at such” shall be changed to “determinations”;

(iii) By adding the following sentence to the end of that section: “Any payment
shall be made in accordance with Section 8(f).”

Section 8 c. of the Agreement will be amended by changing the reference to
Section 9(c) to Section 8(c).

Section 8 d. of the Agreement will be amended by changing the reference to
Section 9(c) to Section 8(c).

A new Section 8 f. will be added. It will read as follows:

f. Notwithstanding anything contained herein to the contrary, any payment to be
made to or for the benefit of the Executive pursuant to this Section 8 shall be
made promptly and, in any event no later than the last day of the Executive’s
taxable year following the taxable year in which the Executive remits payment of
the related tax.

A new Section 11 will be added. It will read as follows:

11. Section 409A Compliance.

(i) Notwithstanding any other provision in this Agreement to the contrary,
(a) any benefits to which the Executive becomes entitled under this Agreement
due to the termination of the Executive’s employment, shall not be paid or
provided until the Executive has incurred a “separation from service” with the
Company within the meaning of Section 409A of the Code, if the earlier provision
or payment would result in a violation of Section 409A of the Code and (b) to
the extent required by Section 409A of the Code, payment of such benefits shall
commence no earlier than the earlier of (1) the first day of the first month
commencing at least six (6) months following the date of the Executive’s



--------------------------------------------------------------------------------

separation from service with the Company or (2) the Executive’s death; provided,
that any amount the payment of which is delayed by application of clause (b) of
this Section 11(i) shall be paid as soon as possible following the expiration of
the applicable period under such clause (b) with interest at the rate provided
in section 1274(b)(2)(B) of the Code.

(ii) Notwithstanding anything to the contrary, no payment or benefits provided
under this Agreement in respect of one taxable year shall affect the amounts
payable in any other taxable year. No such amounts due to the Executive under
this Agreement shall be subject to liquidation or exchange for another benefit.

(iii) It is intended that each installment of payments or benefits hereunder
shall be treated as a separate “payment” for purposes of Section 409A of the
Code.

 

/s/ Mark Westphal

Mark Westphal MICHAEL FOODS, INC. By:  

/s/ Mark D. Witmer

Title:  

Secretary